Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 1-3, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. (2018/0032611) in view of Goel et al. (2018/0308487).
As to claim 1, Cameron teaches a computer implemented method of improved quantitative predicting of a mood state of a user, the method comprising: (1) based on the occurrence of an event, recording ([0012] – receiving an incoming live speech, recording the live speech audio), via a microphone of a mobile computing device of the user ([0189]), a digital audio sample ([0217, 0373] – where Cameron discussed processing and obtaining a digital audio signal of the live speech); (2) extracting, from the digital audio sample, a set of acoustic features ([0217-0218]); (3) generating one or more dimensional emotion values ([0049-0057, 0283, 0303]); and (4) determining, based on the one or more dimensional emotion values, the mood state of the user ([0267] - where Cameron discussed emotional profile generated based on the emotional profile data to determine the mood of the live conversation, [0280] – where Cameron discussed map the text portion emotional profiles represented by the multi-dimensional data set of emotional intensities into a 2-dimensional vector). Cameron do not explicitly discuss analyzing the set of acoustic features using a trained machine learning model.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Goel into the teachings of Cameron for the purpose of recording audio sample of the user for analyzing and identifying emotions and mood of the user; and using a trained machine learning model to analyze the acoustics to predict mood states.
As to claims 2 and 17, Cameron teaches the method of claim 1 and the mood state prediction system of claim 14, wherein the event relates to either (i) an initiation of an outgoing telephone call, (ii) an acceptance of an incoming telephone call, or (iii) an ambient audio trigger ([0025, 0085, 0200, 0275]).
As to claim 3, Cameron teaches the method of claim 1, wherein recording the audio sample includes one or both of (i) storing the audio sample in a memory of the mobile computing device of the user ([0130] – recording of the live speech audio and playback, it would have been obvious the recorded speech audio stored in a memory or storage device in order for playback; [0012, 0186] – record the conversation or speech and generate a representative speech audio data stream for transmitting to the soundtrack, it would have been obvious when record audio would store the audio sample in a memory), and (ii) verifying the identity of the user.
As to claim 13, Cameron teaches the method of claim 1, further comprising: extracting language expressed in the audio sample ([0218-0219]), wherein generating the one or more dimensional emotion values includes analyzing the language expressed in the audio sample ([0049-0057, 0283, 0303]).

As to claim 15, Cameron teaches the mood state prediction system of claim 14 wherein the first and second computing device are the same device ([0189] - computing device).
As to claim 16, Cameron teaches the mood state prediction system of claim 14, including further instructions that, when executed by the processor, cause the processor to: transmit one or both of (i) the audio sample, and (ii) the set of acoustic features from the first computing device to the second computing device ([0189] – since the first and the second computing device are the same, computing device received/captured live speech audio; [0012]).

3.	Claims 4, 9, 11-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Goel further in view of Giftakis (2010/0280336).
As to claim 4, Cameron and Goel do not explicitly discuss determining a mood severity of the mood state.
Giftakis teaches determining a mood severity of the mood state ([0263-0269]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Giftakis into the teachings of Cameron and Goel for the purpose of detecting a transition between mood states that are associated 
As to claims 9 and 20, Giftakis teaches the method of claim 1, further comprising: the mood label is selected from the group consisting of euthymic ([0274] – indicative of a non-depressive mood state or not to be in a depressive mood state), manic ([0263-0264, 0269] – manic mood state is characterized by a distinct period of abnormally and persistently elevated, expansive or irritable mood), and depressed ([0263, 0266] – detecting a depressive mood state include the presence of either depressed mood or anhedonia in addition to four other symptoms within the same two week period). It would have been obvious to correlate the mood state to a mood label for the purpose of assisting in quickly determine the mood state of patients for proper treatments.
Claim 11 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Cameron teaches continuously or periodically listen to and analyze conversations to determine an emotional profile or mood of the user associated with the conversations ([0109, 0180]), continuously, periodically analyze incoming text data with a processing window is defined such that the amount of text data received in a predetermined time period or time window ([0192]), the plurality of mood states including a plurality of dimensional emotion values ([0267] - where Cameron discussed emotional profile generated based on the emotional profile data to determine the mood of the live conversation; [0280] – where Cameron discussed map the text portion emotional profiles represented by the multi-dimensional data set of emotional intensities into a 2-dimensional vector); analyzing the plurality of dimensional emotion values to determine a mean emotion value ([0057, 0248] – calculating mean values per emotional 
Giftakis teaches detecting a mood state transition of patient; manic depression characterized by the occurrence of one or more manic mood states ([0263]); and analyzing the mean emotion value with respect to mania and the mean emotion value with respect to depression to determine a condition of the user ([0119, 0133, 0198, 0218] – periodically compare the relevant amplitude, mean or median amplitude, the determine anxiety level of patient) and comparing a mean or median amplitude to a stored threshold value to determine patient’s manic or hypomanic mood state and mood state transition from depressive mood state to the hypomanic or manic mood state ([0282]).
It would have been obvious to incorporate the teachings of Giftakis into the teachings of Cameron for the purpose of detecting more meaningful anxiety episodes and engaging in the specific patient activity during an anxiety episode may help patient decrease an anxiety level..
As to claim 12, Giftakis teaches the method of claim 11, wherein the condition of the user is bipolar disorder ([0035, 0039]).

s 5-8, 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Goel in view of Yoo et al. (US Patent 10,740,598).
As to claim 5, Cameron and Goel do not explicitly discuss the method of claim 1, wherein the set of acoustic features correspond to the Geneva Minimalistic Acoustic Parameter Set (GeMAPS) features.
Yoo teaches the voice feature data extraction module generate the voice feature data of the user through Geneva Minimalistic Acoustic Parameter (col. 9, lines 52-57).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Yoo into the teachings of Cameron and Goel for the purpose of utilizing the Geneva Minimalistic Acoustic Parameter Set (GeMAPS) features to generate the corrected voice feature data of the user by performing various correction methods such as various noises and external noise removal, a volume control, and frequency correction.
As to claim 6, Yoo teaches the emotion state based on the multi-modal feature map using a learning model (col. 3, lines 1-4) and the voice feature data extraction module generate the voice feature data of the user through one or more modules of voice data, frequency, and spectrum analysis modules such as Mel-frequency Cepstral Coefficients and Logbank (col. 9, lines 52-57).
As to claims 7 and 18, Yoo teaches the method of claim 1 and the mood state prediction system of claim 14, the emotion state based on the multi-modal feature map using a learning model (col. 3, lines 1-4) and wherein the trained machine learning model is a deep neural network (col. 10, lines 16-21, col. 11, lines 3-10 and lines 47-49).
As to claims 8 and 19, Yoo teaches the method of claim 11 and the mood state prediction system of claim 14, the emotion state based on the multi-modal feature map .

5.	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Cameron, Goel and Giftakis in view of Brown (US Patent 7,304,047).
As to claim 10, Cameron, Goel and Giftakis do not explicitly discuss the method of claim 9 wherein correlating the mood state to the mood label includes scoring the mood state using one or both of (i) a Hamilton Depression Scale, and (ii) Young Mania Rating Scale.
Brown teaches with 12 outpatients with bipolar disorder and cocaine dependence, each outpatient was given a baseline evaluation included a structured clinical interview, Hamilton Depression Scale, Young Mania Rating Scale (col. 3, lines 58-66).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Brown into the teachings of Cameron, Goel and Giftakis for the purpose of applying open label quetiapine to administer outpatients with bipolar disorder and cocaine dependence evaluation.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicant further argues that the Application improves upon conventional problems with emotional categories are nebulous and rely on colloquial understandings of psychology (fold-psychology) that are lacking in quantitative and scientific grounding by introducing dimensional descriptions of mood that are not colloquially defined but rather have meaning across contexts regarding positivity. For example, dimensional descriptions include quantitative emotion values such as valence and/or activation. Examiner respectfully submits that these are not recited in the claims.
	Applicant argues that “Kamdar could not be modified to include such a concept without engaging in impermissible hindsight bias”.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652